DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an acquiring module configured to acquire, a building module configured to build, and a classifying module configured to perform, a feature extracting unit configured to perform, a training unit configured to perform, a K-neighborhood feature extracting subunit, a grid neighborhood feature extracting subunit, a cylindrical neighborhood feature extracting subunit configure to perform, a spherical neighborhood feature extracting subunit configured to perform, an optimization module configured to perform”, in claims 11-13, 15, 20 and 21.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is dependent upon cancelled claim 17.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, 10-14, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinmann et al. (“Semantic point cloud interpretation based on optimal neighborhoods, relevant features and efficient classifiers”).
Regarding claim 1, Weinmann discloses, a method for classifying LiDAR point cloud data, wherein the method comprises steps of: acquiring sample point cloud data and LiDAR point cloud data to be classified (See Weinmann p. 291, left column section 3.2, “Consequently, all types of point clouds with an adequate point density may serve as input for our framework. In particular, point clouds acquired via mobile laser scanning or dense matching provide an appropriate representation of object surfaces as measured counterpart of the real world.” Further see p 292 left column 1st para, “which are meanwhile commonly applied in 3d lidar data processing.”)
constructing a point cloud classifier according to the sample point cloud data; (See Weinmann p. 293 left column section 3.4, “For a wide range of applications,
most approaches focus on a supervised classification scheme, where the fundamental idea consists of exploiting given training data in order to train a classifier which afterwards is able to generalize to new data. Thereby, the training data is represented by a set X of training examples which, in turn, consist of an assignment between a feature vector in a d-dimensional feature space and a respective class label.”)
and classifying the LiDAR point cloud data to be classified by the point cloud classifier. (See Weinmann p. 293 left column section 3.4, “In the last step, either all or only the selected features are provided to a classifier which returns a respective assignment to one of the specified (semantic) classes.”)

Regarding claim 2, Weinmann discloses, the method of claim 1, wherein the step of constructing a point cloud classifier according to the sample point cloud data comprises steps of: 
performing feature extraction for the sample point cloud data to obtain classification features; (See Weinmann p. 291 right column section 3.2.1 3D features, “A variety of 3D features can be derived by considering basic properties of the local 3D neighborhood and local 3D shape features arising from the spatial arrangement of 3D points within the neighborhood.”)
and performing machine learning training for the classification features to obtain the point cloud classifier.  (See Weinmann p. 293 left column section 3.4, “For a wide range of applications, most approaches focus on a supervised classification scheme, where the fundamental idea consists of exploiting given training data in order to train a classifier which afterwards is able to generalize to new data. Thereby, the training data is represented by a set X of training examples which, in turn, consist of an assignment between a feature vector in a d-dimensional feature space and a respective class label.”)

Regarding claim 3, Weinmann discloses, the method of claim 2, wherein the step of performing feature extraction for the sample point cloud data to obtain classification features comprises steps of: 
performing K-neighborhood partition for the sample point cloud data, and acquiring a K- neighborhood classification feature; (See the rejection of claim 4 as it is equally applicable for this limitation as well.)
performing grid neighborhood partition for the sample point cloud data, and acquiring a grid neighborhood classification feature; (See Weinmann p. 288, Section 2.2 feature extraction, right column 1st para, “In contrast, the Signature of Histograms of OrienTations (SHOT) descriptor (Tombari et al., 2010) is based on exploiting a spherical grid centered on the point X, where each 3D bin of the grid is represented as weighted histogram of normals.”)
performing cylindrical neighborhood partition for the sample point cloud data, and acquiring a cylindrical neighborhood classification feature; (See Weinmann p. 290 left column section 3.1.1, “Whereas, according to Section 2, the spherical and cylindrical neighborhood definitions Ns and Nc directly involve empiric or heuristic knowledge on the scene in order to obtain a suitable radius, the neighborhood definition Nk accounts for more flexibility in case of varying point density.”
Further see Weinmann p. 291 left column section 3.2, “Considering a given 3D point X, respective geometric features typically rely on a local neighborhood. Thus, neighborhood selection and feature extraction are interleaved issues, since the distinctiveness of geometric features strongly depends on the respective neighborhood encapsulating those 3D points which are taken into consideration for feature extraction.”)
and performing spherical neighborhood partition for the sample point cloud data, and acquiring a spherical neighborhood classification feature. (See the rejection of claim 7 as it is equally applicable for this limitation as well.)

Regarding claim 4, Weinmann discloses, the method of claim 3, wherein the step of performing K-neighborhood partition for the sample point cloud data and acquiring a K-neighborhood classification feature comprises steps of: 
selecting from the sample point cloud data K neighborhood points neighboring a first sample point, wherein the first sample point is any point in the sample point cloud data; (See Weinmann p. 290 left column section 3.1.2, “In order to find the closest neighbors for a given 3D point X, the most commonly used approach is based on a Kd-tree.” Further see Weinmann p. 290 left column section 3.1.3, “When selecting a suitable number k of considered neighbors, the simplest and straightforward approach would be to select a fixed value k for all points of the point cloud.”)
constructing a covariance matrix of the first sample point and the K neighborhood points; (See Weinmann p. 290 right column, first para, “ S which represents a 3D covariance matrix constructed for a given 3D point X =Xo by involving its k closest neighbors Xi.”)
and calculating the K-neighborhood classification feature corresponding to the first sample point according to the covariance matrix.  (See Weinmann p. 290 right column 1st para, “Since the 3D structure tensor represents a symmetric positive-definite matrix, its three eigenvalues exist, are non-negative and correspond to an orthogonal system of eigenvectors.” Further see Weinmann p. 290 right column 2nd para, “Secondly, the eigenvalues can be exploited in order to derive the dimensionality features represented by linearity Lλ, planarity Pλ and scattering Sλ.”)

Regarding claim 7, Weinmann discloses, the method of claim 3, wherein the step of performing spherical neighborhood partition for the sample point cloud data and acquiring a spherical neighborhood classification feature comprises steps of: 
partitioning the sample point cloud data to obtain a spherical neighborhood with a first sample point as a center and a radius of r, wherein the first sample point is any point in the sample point cloud data; and calculating a variance of elevation of each point within the spherical neighborhood, and determining the variance of elevation as the spherical neighborhood classification feature corresponding to the first sample point. (See Weinmann p. 291, right column section 3.2.1.1, “Geometric 3D properties. For 3D scene analysis, valuable information about a given 3D point X = (X, Y, Z)^T for which the XY-plane represents a horizontally oriented plane might arise from its absolute height Z. Additionally, fundamental geometric 3D properties of the local 3D neighborhood are represented by the radius rk-NN of the spherical neighborhood encapsulating the k closest neighbors as well as the maximum difference ΔZk-NN and standard deviation δZ,k-NN of height values within the neighborhood.” Where the standard deviation equals the square root of the variance.)

Regarding claim 8, Weinmann discloses, the method of claim 1, wherein the step of classifying the LiDAR point cloud data to be classified by the point cloud classifier comprises steps of: 
inputting the LiDAR point cloud data to be classified, into the point cloud classifier to obtain a point cloud classification result, (See Weinmann p. 293 left column section 3.4, “In the last step, either all or only the selected features are provided to a classifier which returns a respective assignment to one of the specified (semantic) classes.”)
wherein the point cloud classification result includes ground points, electric power lines, and towers.  (See Weinmann p. 300 Fig. 5, Exemplary classification results when using optimal neighborhoods and a Random Forest (wire: blue, pole/trunk: red, façade: gray, ground: brown, vegetation: green).

Regarding claim 10, Weinmann discloses, the method of claim 1, wherein the sample point cloud data comprises tower point cloud data, electric power line point cloud data, and point cloud data of ground point obtained after selection. (See Weinmann p. 294 right column section 4.1.1, “A separation of the dataset into training set X, validation set V and test set Y is provided, and each 3D point is assigned one of the five semantic labels wire, pole/trunk, façade, ground and vegetation.”)
 
Regarding claim 11, Weinmann discloses, an apparatus for classifying LiDAR point cloud data, wherein the apparatus comprises: an acquiring module, configured to acquire sample point cloud data and LiDAR point cloud data to be classified; a building module, configured to build a point cloud classifier according to the sample point cloud data; and a classifying module, configured to perform, by the point cloud classifier, classification for the LiDAR point cloud data to be classified.  (See the rejection of claim 1 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Weinmann discloses, the apparatus of claim 11, wherein the building module comprises: a feature extracting unit, configured to perform feature extraction for the sample point cloud data, to obtain classification features; and a training unit, configured to perform machine learning training for the classification features, to obtain the point cloud classifier.  (See the rejection of claim 2 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Weinmann discloses, the apparatus of claim 12, wherein the feature extracting unit comprises: a K-neighborhood feature extracting subunit, configured to perform K-neighborhood partition for the sample point cloud data, and acquire a K-neighborhood classification feature; a grid neighborhood feature extracting subunit, configured to perform grid neighborhood partition for the sample point cloud data, and acquire a grid neighborhood classification feature; a cylindrical neighborhood feature extracting subunit, configured to perform cylindrical neighborhood partition for the sample point cloud data, and acquire a cylindrical neighborhood classification feature; and a spherical neighborhood feature extracting subunit, configured to perform spherical neighborhood partition for the sample point cloud data, and acquire a spherical neighborhood classification feature.  (See the rejection of claim 3 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Weinmann discloses, the apparatus of  claim 11, wherein the classifying module is configured to: input the LiDAR point cloud data to be classified, into the point cloud classifier to obtain a point cloud classification result, wherein the point cloud classification result includes ground points, electric power lines, and towers.  (See the rejection of claim 8 as it is equally applicable for claim 14 as well.)

Regarding claim 16, Weinmann discloses, a device for classifying LiDAR point cloud data, comprising a memory and a processor, wherein the memory is configured to store a program supporting the processor to execute the method of claim 1, and the processor is configured to execute the program stored in the memory. (See Weinmann p. 294 right column section 4.3.1, “required on a high performance computer (Intel Core i7-3820, 3.6 GHz, 64 GB RAM).” The program will inherently be stored on the computer memory to perform the classification.)

Regarding claim 18, Weinmann discloses, the apparatus of claim 12, wherein the classifying module is configured to: input the LiDAR point cloud data to be classified, into the point cloud classifier to obtain a point cloud classification result, wherein the point cloud classification result includes ground points, electric power lines, and towers. (See the rejection of claim 8 as it is equally applicable for claim 18 as well.)
 
Regarding claim 19, Weinmann discloses, the apparatus of claim 13, wherein the classifying module is configured to: input the LiDAR point cloud data to be classified, into the point cloud classifier to obtain a point cloud classification result, wherein the point cloud classification result includes ground points, electric power lines, and towers.  (See the rejection of claim 8 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Weinmann discloses, the apparatus of claim 17, wherein the apparatus further comprises: an optimization module, configured to perform speckling merging optimization for the point cloud classification result, and perform classification optimization for the point cloud classification result according to a tower position file and a preset optimization rule.  (See the rejection of claim 9 as it is equally applicable for claim 20 as well.)

Regarding claim 21, Weinmann discloses, the apparatus of claim 18, wherein the apparatus further comprises: an optimization module, configured to perform speckling merging optimization for the point cloud classification result, and perform classification optimization for the point cloud classification result according to a tower position file and a preset optimization rule.  (See the rejection of claim 9 as it is equally applicable for claim 21 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weinmann et al. (“Semantic point cloud interpretation based on optimal neighborhoods, relevant features and efficient classifiers”) in view of Fu et al. (US Pub. No. 2013/0218472 A1) and in further view of Strebel et al. (US Pub. No. 2017/0358068 A1).
Regarding claim 9, Weinmann discloses, the method of claim 8, but he fails to disclose the following limitations.
However Fu discloses, after the step of classifying the LiDAR point cloud data to be classified by the point cloud classifier, the method further comprising steps of:
performing speckling merging optimization for the point cloud classification result, (See Fu ¶63  Due to the complexity and dynamic of the urban environment, outliers might exist in the point cloud data. To provide a more robust system, such outliers should be removed before performing substantive filtering. First, the nearest neighborhood information is constructed for the points in one patch. Thereafter, each point is examined. Considering the terrain surface is usually continuous and doesn't have very steep jumping, outliers may be filtered out based on the following criteria: if the height of a point is much higher or lower than the mean distance of the point's neighborhood, then the point is regarded as an outlier point and will not participate in the ground filtering process.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the removal of some outliers/speckles and keeping or merging the rest as suggested by Fu to Weinmann’s cloud points  using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is to ensure that outliers that are part of an object are kept and the extra outliers are removed so that classification is easier.
and performing classification optimization for the point cloud classification result according to a tower position file and a preset optimization rule. (See Strebel ¶51, “Further, the object classification module 330 may classify the asset as a particular type (e.g., by comparing the attributes of the asset with the attributes of known asset types). In embodiments, the object classification module 330 may classify the asset based on one or more classification rules. As an example, the object classification module 330 may classify the asset as a utility pole when the object has dimensions matching that of a utility pole (e.g., a long, slender object). A non-exhaustive list of examples of classification rules are provided below: [0052] Objects shaped as line segments may be classified as utility poles based on expected/inferred location, shape size, shape orientation, 3D position, and logical connectivity.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the classification based on utility pole/tower location as well as other optimization rules as suggested by Strebel to Weinmann and Fu’s classification of cloud points as a tower/pole using known engineering techniques, with a reasonable expectation of success. The motivation for doing so ensure high quality classification through extra verification using additional data.

Regarding claim 15, Weinmann, Fu, and Strebel disclose, the apparatus of claim 14, wherein the apparatus further comprises: an optimization module, configured to perform speckling merging optimization for the point cloud classification result, and perform classification optimization for the point cloud classification result according to a tower position file and a preset optimization rule. (See the rejection of claim 9 as it is equally applicable for claim 15 as well.)


	Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, the method of claim 3, wherein the step of performing grid neighborhood partition for the sample point cloud data and acquiring a grid neighborhood classification feature comprises steps of: partitioning the sample point cloud data into a plurality of grids with a preset dimension;  acquiring a maximum elevation value of point cloud in a first grid and a minimum elevation value of point cloud in a second grid neighboring the first grid, wherein the first grid is any grid partitioned;  and calculating a difference between the maximum elevation value of point cloud and the minimum elevation value of point cloud, and determining the difference as the grid neighborhood classification feature corresponding to the first grid.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 6, the method of claim 3, wherein the step of performing cylindrical neighborhood partition for the sample point cloud data and acquiring a cylindrical neighborhood classification feature comprises steps of: partitioning the sample point cloud data to obtain a cylindrical neighborhood with a first sample point as a center, a radius of R, and a height of H, wherein the first sample point is any point in the sample point cloud data;  performing point cloud layering for the cylindrical neighborhood corresponding to the first sample point according to a preset layering rule;  recording number of points included in each layer, an elevation value of each point included in each layer, and a central point height of each layer;  and calculating a cylindrical neighborhood classification feature corresponding to the first sample point, according to the number of points included in each layer, the elevation value of each point included in each layer, and the central point height of each layer.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662